Name: Commission Regulation (EC) No 1339/95 of 13 June 1995 amending Regulation (EC) No 3262/94 fixing, for the 1995 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  fisheries
 Date Published: nan

 14. 6. 95 riFTi Official Journal of the European Communities No L 129/9 COMMISSION REGULATION (EC) No 1339/95 of 13 June 1995 amending Regulation (EC) No 3262/94 fixing, for the 1995 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, adjustment coefficient in landing areas which are very far away from the principal consumption centres ; whereas this is the case for herring ; Having regard to the Treaty establishing the European Community, Whereas, with regard to sardines, the price for size 3 of this product in the relevant landing areas in Spain and Portugal requires the setting of a special adjustment coef ­ ficient ; whereas Commission Regulation (EC) No 3262/94 ( ®) needs to be amended in consequence ; Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992, on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 3318/94 (2), and in parti ­ cular Article 11 (3) thereof, Whereas Regulation (EC) No 1299/95 is to apply from 1 January 1995 ; where, therefore, the same date should also apply to this Regulation ; Having regard to the Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Articles 12 and 13 ( 1 ) thereof, Whereas Commission Regulation (EC) No 3516/93f) establishes the operative events for the conversion rates to be applied when calculating certain amounts provided for by the mechanisms of the common organization of the market in fishery and aquaculture products ; whereas for the period 1 to 31 January 1995, therefore, the agricul ­ tural conversion rate in question is multiplied by an adjustment factor of 1,207509 ; whereas the reference prices for that period should be set accordingly ; Whereas Council Regulation (EC) No 1 299/95 (^ amends the guide price for herring and fixes the guide price for deep-water prawns for the 1995 fishing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Whereas Article 11 (2) of Regulation (EEC) No 3759/92 provides that the withdrawal price may be weighted by an HAS ADOPTED THIS REGULATION : Article 1 1 . Annex I to Regulation (EC) No 3262/94 is amended as follows : Description % 'Shrimps of the species Crangon crangon and deep-sea prawns (Pandalus borealis) 90' (') OJ No L 388 , 31 . 12. 1992, p. 1 . (2) OJ No L 350, 31 . 12. 1994, p. 15. (3) OJ No L 387, 31 . 12. 1992, p. 1 . (&lt;) OJ No L 22, 30. 1 . 1995, p. 1 . (j OJ No L 126, 9. 6. 1995, p. 1 . (') OJ No L 339, 29. 12. 1994, p. 18 . 0 OJ No L 320, 22. 12. 1993, p. 10 . No L 129/10 I EN I Official Journal of the European Communities 14. 6. 95 2. Annex II to Regulation (EC) No 3262/94 is supplemented as follows : Coefficients Species Size (') Cooked in water Fresh or chilled I A (') B (') A (') B (*) 'Deep-sea prawns 1 0,85 0,75 0,75 0,6 (Pandalus borealis) 2 0,30 0,30  ' 3 . Annex III to Regulation (EC) No 3262/94 is amended and supplemented as follows : Withdrawal price (in ECU/tonne) Species Size (') Gutted fish, with head (') Whole fish (') I Extra, A (') B (') Extra, A (') B (&gt;) 'Herrings of the species Clupea harengus  from 1.1 f 1 0 0 175 175 to 31 . 1 . 1995 \ 2 0 0 165 165 I 3 0 0 103 103 , f 1 0 0 211,3 211,3  from 11 J 2 0 0 199,2 199,2 to 31 . 12. 1995 | 3 o 0 124,4 124,4 Species Size (') cooked in water Fresh or chilled A (') B (') A (') B (') Deep-sea prawns (Pandalus borealis)  from 1.1 . / 1 3 928 3 466 945 756 to 31 . 1 . 1995 I 2 1 386 1 386    from 1 . 2. f 1 4743 4185 1 141 912^ to 31 . 12. 1995 1 2 1 674 1 674  ' 4. Annex IV to Regulation (EC) No 3262/94 is amended and supplemented as follows : Il Withdrawal price (in ECU/tonne) Species Landing zone Coefficient Size (') Gutted fish, with head Whole fish Extra, A (') B (') Extra, AC) B (') 'Herring of the  from 1.5 to 31 . Coastal areas and islands of f 1 0 0 148,5 148,5 species Clupea 12. 1995 Ireland 1 2 0 0 140,1 140,1 harengus I 3 0 0 86,94 86,94  from 1 . 5 to Coastal areas to the east of f 1 0 0 148,5 148,5 31 . 12. 1995 England from Berwick to { 2 0 0 140,1 140,1 Dover 1 3 0 0 86,94 86,94 0,70  from 1.5 to Coastal areas of Scotland from [ 1 0 0 148,5 148,5 31 . 12. 1995 Portpatrick to Evemouth and | 2 0 0 140,1 140,1the islands to the west and I 3 0 0 86,94 86,94 north of these areas  from 1 . 5 to Coastal areas off Country f 1 0 0 148,5 148,5 31.12.1995 Down (Northern Ireland) &lt; 2 0 0 140,1 140,1 I 3 0 0 86,94 86,94 Sardines of the  from 1.5 to 31 . Coastal areas on the Atlantic 0,70 3 0 0 259,6 ' species Sardina 12. 1995 seaboard of Spain and pilchardus Portugal 14. 6. 95 lEN Official Journal of the European Communities No L 129/11 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1995. For the Commission Emma BONINO Member of the Commission